Citation Nr: 0022154	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Evaluation of service-connected bipolar disorder, rated 
as 10 percent disabling for the period of December 29, 1993, 
to November 7, 1996.

2.  Evaluation of service-connected bipolar disorder, rated 
as 30 percent disabling from November 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1994 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted claims of service 
connection for a bipolar disorder and headaches.  Ten and 
zero percent evaluations were assigned respectively, 
effective from December 29, 1993.  In March 1999, the Board 
denied the veteran's claim for a compensable evaluation for 
headaches and remanded the claim for a higher evaluation for 
a bipolar disorder for further evidentiary development.  In 
April 2000, the RO granted a higher (30 percent) evaluation 
for the bipolar disorder, effective from November 7, 1996.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth on the preceding page.


FINDINGS OF FACT

1.  For the period from December 29, 1993, to November 7, 
1996, the veteran's bipolar disorder was manifested by mild 
impairment of social and industrial adaptability manifested 
by mild psychomotor agitation, depressed mood, sad/flat 
affect, occasional suicidal ideation, and his speaking 
softly.

2.  After November 7, 1996, the veteran's bipolar disorder 
has been manifested by no more than definite impairment of 
social and industrial adaptability or moderately debilitating 
problems manifested by psychomotor agitation, occasional 
suicidal ideation, delusional thoughts that manifest 
themselves in paranoia, being somewhat disoriented as to 
time, some obsessive behavior, and impaired speech and 
thought processes.


CONCLUSIONS OF LAW

1.  For the period from December 29, 1993, to November 7, 
1996, an evaluation greater than 10 percent for a bipolar 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).

2.  From November 7, 1996, an evaluation greater than 30 
percent for a bipolar disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9432 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that the veteran's 
service-connected bipolar disorder is manifested by increased 
symptomatology that warrants a higher evaluation.  
Specifically, he has reported problems with psychomotor 
agitation, depression, sleeping, social isolation, decreased 
memory, and thoughts of suicide.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Factual Background

Available service medical records, starting in August 1990, 
show the veteran's complaints and/or treatment for marital 
difficulties as well as tearfulness, decreased sleep, 
appetite, and/or energy.  See service medical records dated 
in August 1990 to October 1990, May 1991, August 1991 to 
September 1991, June 1992 to July 1992, January 1993 to June 
1993, and August 1993.  The diagnoses included adjustment 
disorder with depressed mood and/or mixed features, as well 
as a personality disorder.  Id.  The records also show the 
veteran's January 1993 treatment following a suicide attempt.  
In August 1993, a physical profile indicated that major 
depression had to be ruled out.

VA treatment records, dated from February 1994 to March 1997, 
show the veteran's complaints and/or treatment for marital 
difficulties and mood swings.  While on a high, he complained 
of increased energy, decreased sleep, paranoia, restlessness, 
increased sexual drive, and expansive mood.  While on a low, 
he complained of irritability, fatigue, increased sleep, 
deceased energy, decreased sexual drive, and occasional 
suicidal thoughts.  The treatment records also show the 
veteran's complaints and/or treatment for social isolation, 
feelings of hopelessness, spontaneous crying, being 
argumentative, and anxiousness.  The diagnoses included 
history of major depression, dependent traits, rule out 
schizoaffective disorder, and schizoaffective disorder versus 
bipolar disorder.  See VA treatment records dated in February 
1994 to April 1994 and July 1994.  In April 1994, the records 
show that the veteran's psychiatric disorder was diagnosed as 
a bipolar disorder.

When the veteran was examined on February 2, 1994, it was 
reported that he had not left his house for six weeks because 
he was scared and complained that he was isolated, withdrawn, 
argumentative, anxious, paranoid, and had problems sleeping.  
On examination, he had a depressed mood, sad affect, and had 
occasional suicidal ideation, but no plan.  However, he was 
also alert, oriented in all three spheres, and denied 
hallucinations or delusions.  The diagnosis was major 
depression and rule out schizoaffective disorder.

The records also show that the veteran was put on Lithium in 
March 1994.  In addition, February 1994 treatment records 
indicate that the veteran had had two earlier suicide 
attempts.  The first time, he took alcohol with Tylenol III.  
The second time, he had an active plan to shoot himself, was 
discovered by his wife, and was hospitalized before he could 
carry out his plan.

At a May 1994 mental disorder and general VA examination, the 
veteran reported that he had received a medical discharge due 
to a bipolar disorder.  He complained of depression, extreme 
mood swings, irritability, and paranoia.  Treatment included 
VA counseling and use of Lithium.  The examiner reported that 
the veteran was depressed.  Mixed bipolar disorder, 
controlled by Lithium, was diagnosed.

At a July 1995 VA neurological examination, the veteran 
complained of depression and reported that he was on Lithium.  
On examination, he had a depressed affect.  The diagnoses 
included depression.

At a December 1995 VA neurological examination, the examiner 
reported that, since he last saw the veteran in December 
1993, the veteran had continued to work full time as a 
machine operator.  It was reported that the veteran was 
taking Lithium.  On examination, his mood was a little bit 
depressed and his affect was a little bit flat.  However, he 
was fully awake, alert, oriented, pleasant, and cooperative.  
It was reported that he was under "treatment for major 
depression, apparently in remission . . . but requir[ed] 
continuous treatment . . ." 

At a December 1995 VA mental disorder examination, it was 
noted that the veteran was in the process of obtaining a 
divorce, that he had a three-year old son who he had custody 
of, and that he lived with his parents and worked as a 
machine operator.  The veteran reported his psychiatric 
medical history as outlined above.  He complained of 
depression, episodic "shakiness," disturbed sleep, problems 
socializing, irritability, and nervousness around people 
which caused him to avoid crowds.

On examination, he had mild psychomotor agitation, spoke 
softly and in monotones, and had a flat facial expression and 
a depressed mood.  However, he was alert and cooperative.  
His recent and remote memory was fairly good, and he had good 
eye contact, appearance, and hygiene.  Moreover, while he had 
had expansive periods in the past, he had not had any 
recently.  Next, it was reported that the veteran was not 
delusional and had an understanding of his illness.  In 
addition, the examiner opined that, while the veteran was 
taking Lithium daily, he continued to have periods of 
depression.  It was felt that his medication might need to be 
adjusted to put him in remission.  The diagnoses were bipolar 
disorder, depressed type, and probable chronic depression 
(dysthymic disorder), from history. 

When last examined by VA, in September 1999, the veteran 
reported a history of periodic difficulty throughout his 
adult years with mood swings, irritability, and a tendency 
towards turning to alcohol in an attempt to improve his mood.  
He reported that, while in military service, he had had 
difficulty with two marriages and an attempted suicide in 
1993.  The diagnoses at that time were adjustment problem and 
personality disorder, not otherwise specified, with 
histrionic and dependent features.  Thereafter, the veteran 
was diagnosed with major depression.  The examiner reported 
that the veteran's current diagnosis was bipolar disorder.  

At the September 1999 examination, the veteran complained of 
dysphoria, irritability, paranoia, and difficulties with 
sleep.  He also complained that, when he became severely 
depressed, he also had anorexia.  The veteran also described 
a history of numerous hypomanic episodes.  He complained that 
paranoia kept him from having a very extensive social or 
vocational life.  Current treatment included therapy 
(approximately one time a month to once every four months), 
as well as Lithium and Prozac.  The examiner opined that, 
even with the veteran's levels of medication, he continued to 
have symptoms of dysphoria and difficulty in functioning in 
any environment aside from a family environment.

As to his work history, it was reported that, following his 
separation from military service he did not work for 
approximately one year.  Thereafter he worked for a few 
months for a clothing factory in the fall of 1994.  However, 
he had to leave that job because his hands were shaking and 
he cut himself.  Next, he worked three years in an 
electronics factory before he quit.  It was noted that he 
currently was working full time as a correction's officer.  
The veteran reported that his dysphoria and the tremors in 
his upper extremities secondary to his psychotropic 
medication had caused problems for him at work.  Lastly, the 
veteran reported that he had days when he awoke, felt he 
could not tolerate or face his daily life, and called in 
sick.

As for social adaptation, the veteran reported significant 
difficulties maintaining a marital relationship.  
Nonetheless, he also reported that he had recently married 
for the third time.  He reported that he limited his social 
activities to going to church and to socializing only with 
his immediate family.  

Upon examination, it was noted that the veteran was 
appropriately dressed and groomed; eye contact was good, and 
the veteran was able to relate to the examiner as well as 
cooperate with the interview.  In addition, the veteran 
denied having panic attacks, hallucinations, or homicidal 
ideation.  The examiner opined that the veteran could 
maintain basic personal hygiene as well as other basic 
activities of daily living and nothing abnormal was noted 
about his facial features.  Moreover, he was alert and 
oriented to place and person.  However, he was one day off on 
the date.  It was opined that the veteran was somewhat 
disoriented as to time, but was oriented as to person and 
place.  His affect tended to be flat, although he could 
somewhat mobilize his affect at times.  Nonetheless, it was 
opined that his affect was basically appropriate and did not 
contradict his self-reported mood.  The examiner saw no 
evidence of any hypomanic euphoria.  In fact, the overall 
affective tone was that of depression.

As to inappropriate behavior, while the veteran reported more 
difficulties in the past when he had been drinking (pre-
1993), he nonetheless reported inappropriate behavior when 
his mood was dysphoric and he reacted in irritable and angry 
ways.  As to suicidal thoughts, he reported suicidal 
ideation, but no plan.  As to sleep impairment, the veteran 
reported that that problem had somewhat improved since he had 
been on Prozac.  Additionally, the veteran reported having 
difficulty with memory, especially working memory, where he 
would forget what he was doing, both at home and at work.  It 
was also reported that the veteran demonstrated some 
obsessive behavior that could interfere with his routine 
activities at work.  Specifically, while working he 
"constantly" washed his hands, something that he does not 
do at home.

As to speech, it was normally articulate, showed good 
amplitude, and was of a fairly normal spontaneous quality.  
It was also reported that he was very soft spoken and spoke 
very slowly.  It was opined that the rate and flow of speech 
was somewhat obscure, was slower then one would expect in an 
individual his age, and very incomplete.  As to thought 
processes, the examiner opined that the veteran had some 
impairment as demonstrated through his communication.  
Specifically, the veteran had some difficulties with his rate 
of flow of thinking (i.e., he spoke in spurts, left details 
out of his answers, had to be led through his responses by 
the examiner, and had difficulty completing his thoughts.).  
While thought processes were coherent and logical, and 
overall content was appropriate with no loose associations, 
the examiner opined that, at times, the veteran almost 
sounded as if he was having word-finding problems.

As to hallucinations, it was opined that the veteran had had 
delusional thoughts that manifested themselves in paranoia.  
Specifically, he had feeling that others were watching him, 
disapproving of him, otherwise evaluating him, or thinking 
about him when in fact he had no reason to think these 
things.  These feelings happened most often when the veteran 
was in large groups of people, especially if they were not 
family.

The examiner opined that the veteran's Global Assessment of 
Functioning (GAF) score was approximately 58.  It was opined 
that the veteran

. . . show[ed] moderate symptoms such as 
flat affect and circumstantial speech as 
well as moderate difficulty in social and 
occupational functioning.  He has very 
few friends, and tends to keep to himself 
far beyond what would one expect for an 
individual of his age . . .

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  In 
addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, 12 Vet. App. 119 (1999).

Before specifically addressing the question of the propriety 
of a higher evaluation for a bipolar disorder, it should be 
pointed out that the schedular criteria by which psychiatric 
disabilities are rated changed during the pendency of the 
veteran's appeal to the Board.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective Nov. 7, 1996).  Therefore, 
adjudication of the claim must, at least as to the period 
after November 7, 1996, include consideration of both the old 
and new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 03-00 (Apr. 10, 2000).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  (The Board notes the veteran 
was advised of the new criteria by the RO in the April 2000 
supplemental statement of the case.)

Under the new schedular criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1999).  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  And, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  Id.

The criteria in effective prior to those listed above provide 
for a 100 percent rating when active psychotic manifestations 
were of such extent, severity, depth, persistence, or 
bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).  A 70 percent rating was assignable with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  Id.  A 50 percent rating was 
assignable with lesser symptomatology such as to produce 
considerable impairment of social and industrial 
adaptability.  Id.  A 30 percent rating was assignable with 
lesser symptomatology such as to produce definite impairment 
of social and industrial adaptability.  Id.  A 10 percent 
rating was assignable with lesser symptomatology such as to 
produce mild impairment of social and industrial 
adaptability.  Id.  And, a zero percent rating was assignable 
when the psychosis was in full remission.  Id.

Rating from December 29, 1993, to November 7, 1996

For the period from December 29, 1993, to November 7, 1996, 
the Board's analysis will focus solely on the old criteria 
because the effective date of the new criteria was 
November 7, 1996, which also happens to be the date on which 
the RO granted the higher (30 percent) rating.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996); 
VAOPGCPREC 03-00 (Apr. 10, 2000).

In this regard, the Board notes that for the period of 
December 29, 1993, to November 7, 1996, no characterization 
of the degree of disability experienced by the veteran was 
specifically provided by any examiner.  Nonetheless, the 
Board finds that the dearth of abnormal findings made in each 
of these records to be significant in establishing the degree 
of his veteran's social and occupational impairment.

Specifically, service medical records show the veteran's 
complaints of tearfulness as well as decreased sleep, 
appetite, and energy.  Following military service, VA 
treatment records show the veteran's complaints and/or 
treatment for marital difficulties and mood swings.  
Specifically, the veteran reported that, while on a high, he 
complained of increased energy, decreased sleep, paranoia, 
restlessness, increased sexual drive, and expansive mood.  
While on a low, he complained of irritability, fatigue, 
increased sleep, deceased energy, decreased sexual drive, and 
occasional suicidal thoughts.  The treatment records also 
show the veteran's complaints and/or treatment for social 
isolation, feelings of hopelessness, spontaneous crying, 
being argumentative, and anxiousness.  However, when 
examined, only a depressed mood, sad affect, and occasional 
suicidal ideation were noted.  Moreover, these same 
examinations showed that he was alert, oriented in all three 
spheres, and denied hallucinations or delusions.  

Likewise, when examined by VA in May 1994 and July 1995, 
while the veteran complained of depression, extreme mood 
swings, irritability, and paranoia, examination only 
disclosed that he was depressed or had a depressed affect.  
Moreover, the May 1994 mental disorder examiner opined that 
the veteran's bipolar disorder was controlled by medication.  
Similarly, the December 1995 neurological examiner opined 
that the veteran's mood was only "a little bit" depressed 
and his affect was "a little bit flat."  However, he was 
fully awake, alert, oriented, pleasant, and cooperative.  
Additionally, the examiner opined that the veteran was under 
treatment for major depression, which apparently was in 
remission.

Lastly, at the December 1995 mental disorder examination, the 
adverse symptomatology seen on examination was limited to 
"mild" psychomotor agitation, a flat facial expression, a 
depressed mood, and his speaking softly.  It was also opined 
that, with an adjustment of medication, the psychosis might 
be put in remission.  Given such findings and conclusions, 
the Board finds that the evidence of record strongly suggests 
that his overall disability picture equated to no more than 
"moderate" social and industrial impairment.

In reaching the foregoing conclusion, the Board notes that 
under the older rating criteria a 10 percent rating required 
that bipolar disorder symptoms result in "mild impairment of 
social and industrial adaptability."  VAOPGCPREC 9-93, 59 
Fed. Reg. 4753 (1993).  Additionally, a higher (30 percent) 
evaluation required that bipolar disorder symptoms result in 
"definite" impairment of social and industrial adaptability.  
Id.  The term "definite" has been defined as meaning 
"distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large."  Id.  
Consequently, a 10 percent evaluation is to be assigned when 
the symptoms result in impairment that is less than 
"moderately large."  Id.  Taking the common understanding of 
these terms as explained in VAOPGCPREC 9-93, the Board 
construes the adverse symptomatology reported above, which 
consists of problems with "mild" psychomotor agitation, 
depressed mood, sad/flat affect, occasional suicidal 
ideation, and his speaking softly, as being less in intensity 
than "moderately large."  Id.  This conclusion is 
strengthened by clinical evidence of record showing he was 
alert, oriented in all three spheres, cooperative, had good 
eye contact, appearance, and hygiene, had a fairly good 
memory, was not delusional, and had an understanding of his 
illness.

Moreover, the Board notes that the veteran himself indicated 
that he was capable of tending to all of his daily needs and 
that he spent his days working and lived with his parent and 
his son from an earlier marriage.  While the veteran no doubt 
had some difficulty in establishing and maintaining effective 
social and industrial relationships, such difficulties did 
not rise to the level contemplated by the criteria for a 
30 percent evaluation prior to November 7, 1996.  His 
difficulties, while bothersome, do not appear from the record 
to cause impairment beyond that contemplated by the assigned 
10 percent for the period from December 29, 1993, to 
November 7, 1996.  This is particularly so given the 
veteran's ability to interact with family and to perform 
daily activities as well as having his adverse symptomatology 
being controlled by medication.

Therefore, the veteran's bipolar disorder symptoms are best 
described as causing no more than of "mild impairment of 
social and industrial adaptability," and thereby are best 
approximated by the criteria for a 10 percent evaluation, 
when evaluating his case under the old criteria.  See 
38 C.F.R. §§ 4,7, 4.132, Diagnostic Code 9206 (1996).  
Accordingly, the preponderance of the evidence is against the 
assignment of an evaluation higher than 10 percent for the 
veteran's service-connected psychiatric disability for the 
period of December 29, 1993, to November 7, 1996.

Rating from November 7, 1996

Turning to the issue of a higher evaluation from November 7, 
1996, the Board will consider whether the veteran would 
qualify for a higher evaluation under either set of criteria.  
Karnas, supra.  Consideration under the old criteria will be 
undertaken first.

As noted above, the pre-November 7, 1996, medical evidence, 
including service medical records, VA treatment records, and 
VA examinations conducted in May 1994, July 1995, and 
December 1995, did not provide a characterization of the 
degree of social and industrial adaptability impairment 
caused the veteran's bipolar disorder.  However, the 
September 1999 VA examiner clinically characterized the 
adverse symptomatology caused by the veteran's bipolar 
disorder as "moderate."  

As noted above, pre-November 1996 medical evidence shows 
clinically observed adverse symptomatology limited to 
"mild" psychomotor agitation, depressed mood, sad/flat 
affect, occasional suicidal ideation, and his speaking 
softly.  However, the clinical evidence at that time also 
indicated that he was alert, oriented in all three spheres, 
cooperative, had good eye contact, appearance, and hygiene, 
had a fairly good memory, was not delusional, and had an 
understanding of his illness.  

Likewise, when examined by VA in September 1999, the 
veteran's adverse symptomatology consisted of tremors in his 
upper extremities, delusional thoughts that manifested 
themselves in paranoia, periodic suicidal ideation with no 
plan, being somewhat disoriented as to time, impaired speech, 
impaired thought processes, and some obsessive behavior.  
Moreover, it was opined that, while the veteran was taking 
both Lithium and Prozac, he nonetheless continued to have 
symptoms of dysphoria and difficulty in functioning in any 
environment aside from a family environment.  However, the 
September 1999 examiner also opined that the veteran was 
appropriately dressed and groomed, could maintain basic 
personal hygiene and other basic activities of daily living, 
was alert and oriented to place and person, did not have 
panic attacks, did not have homicidal ideation, and there was 
no evidence of his experiencing hallucinations.  Moreover, 
while earlier VA examiners reported that the veteran's affect 
was sad/flat and his mood was depressed, the September 1999 
examiner opined that, while his affect tended to be flat and 
the overall affective tone was that of depression, affect was 
"basically appropriate."  Nevertheless, the examiner 
thereafter said that the veteran showed moderate symptoms 
such as flat affect and circumstantial speech.

In addition, the September 1999 VA examiner opined that the 
veteran's GAF score was 58.  Under DSM IV this GAF score 
suggests that the psychiatric disability is manifested by 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL 427-9 (4th 
ed. 1994).  Furthermore, the examiner also opined that the 
veteran ". . . shows moderate symptoms . . . as well as 
moderate difficulty in social and occupational functioning.  
He has very few friends, and tends to keep to himself far 
beyond what would one expect for an individual of his age." 

Although the veteran described significant problems with 
maintaining employment due to depression and interpersonal 
difficulties, this has not been confirmed by the clinical 
evaluations of record.  On the contrary, the veteran has 
acknowledged that, while he did not work for the first year 
following his separation from military service, he had been 
employed full time since, albeit at three jobs.  In fact, he 
reported that he was currently employed as a correction's 
officer and before that he had worked for three years as a 
machine operator.  Similarly, while both the veteran and the 
September 1999 VA examiner reported that the veteran had some 
social difficulties, it was also reported that the veteran 
had recently remarried for the third time.

As stated above, under the old rating criteria, "mild 
impairment of social and industrial adaptability," the 
requirement for a 10 percent disability rating has been 
defined as "of moderate strength or intensity" and, as 
applied to disease, "not severe or dangerous."  VAOPGCPREC 
9-93, 59 Fed. Reg. 4753 (1993).  "Considerable," the 
criterion for a 50 percent rating means "rather large in 
extent or degree."  Id.  A 30 percent rating lies midway 
between a 10 percent rating and a 50 percent rating, implying 
that "definite" was meant to describe a level of impairment 
of social and industrial adaptability approximately midway 
between mild and considerable impairment.  Id.

Taking the common understanding of these terms as explained 
in VAOPGCPREC 9-93, the Board finds that, in the absence of 
difficulties other than with psychomotor agitation, 
occasional suicidal ideation, delusional thoughts that 
manifested themselves in paranoia, being somewhat disoriented 
as to time, some obsessive behavior, impaired speech, an 
impaired thought processes, and some obsessive behavior, the 
veteran's overall disability is significantly less in 
intensity than "considerable" disability.  Id.  So much so 
that it is best described as no more than moderately large in 
degree, and thereby warranting no more than the assigned 30 
percent evaluation.  Id.  In other words, the paucity of 
severe adverse symptomatology, considered along with the 
overall disability picture as set forth in the entire record, 
and particularly by the September 1999 examiner, leads the 
Board to conclude that an evaluation higher than 30 percent 
from November 7, 1996, is not warranted under the old rating 
criteria.

Turning to the criteria that became effective in November 
1996, the Board finds that a higher evaluation is not 
warranted under these new rating criteria from November 7, 
1996.  As noted above, a 50 percent rating is warranted for 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  As noted above, the veteran has not 
been shown to have these problems of such a frequency as to 
result in impairment contemplated by the 50 percent criteria.  
Since November 1996, the veteran has been shown to have 
problems with psychomotor agitation, occasional suicidal 
ideation, delusional thoughts that manifested themselves in 
paranoia, being somewhat disoriented as to time, some 
obsessive behavior, and having impaired speech as well as 
thought processes.  There is no suggestion that these 
problems have caused a reduction in reliability and 
productivity as contemplated by the types of problems 
generally identified in the rating criteria for a 50 percent 
rating.

Additionally, the Board notes that the veteran has claimed to 
have uncontrollable irritability.  However, the record on 
appeal is devoid of any evidence that the veteran ever acted 
on his irritability, or demonstrated such a problem when 
being observed by psychiatric clinicians.  Accordingly, his 
impulses are not only controllable, but are somewhat 
controlled, and therefore do not appear to adversely affect 
his occupational functioning except perhaps on an occasional 
or intermittent basis.  Similarly, the veteran claimed that 
he has had interpersonal difficulties.  However, the 
objective medical evidence of record does not support the 
veteran's claim.  As previously stated, while the veteran 
reports that he has been divorced twice, he also reported 
that he had recently married for the third time, he has had a 
good enough relationship with his parents to live with them, 
and had a good enough relationship with his son to seek and 
obtain custody.

While the veteran no doubt has had some difficulty in 
establishing and maintaining effective work and social 
relationships, such difficulties do not rise to the level 
contemplated by the criteria for a 50 percent evaluation.  
His difficulties, while bothersome, do not appear from the 
record to cause more than an occasional decrease in 
efficiency or intermittent periods of inability to perform 
tasks.  This is particularly so given the veteran's ability 
to interact with his family and to perform daily activities. 

Given the discussion above, the Board finds that the 
veteran's symptoms from November 7, 1996, are best 
approximated by the criteria for a 30 percent evaluation, 
whether evaluating his case under the old or new criteria.  
See 38 C.F.R. § 4.7 (1996).  Therefore, the preponderance of 
the evidence is against the assignment of an evaluation 
higher than 30 percent for the veteran's service-connected 
psychiatric disability from November 7, 1996.

In reaching the foregoing conclusions the Board had 
considered the veteran's statements to the RO that his 
symptoms were causing increasingly severe impairment.  
However, no one with medical expertise has adopted this 
characterization to the extent set forth by the veteran.  
Additionally, none of the descriptions otherwise provided in 
the record suggests greater impairment due to psychiatric 
symptoms during either of the time periods in question.  The 
Board notes that a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the 
veteran's statements as to the severity of his bipolar 
disorder are not probative because a lay person (i.e., a 
person without medical expertise) is not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).


ORDER

An evaluation greater than 10 percent for a bipolar disorder 
for the period from December 29, 1993, to November 7, 1996, 
is denied.

An evaluation greater than 30 percent for a bipolar disorder 
from November 7, 1996, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

